DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4, 11, 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 4 recites “current per fin” but “fin” lacks antecedent basis within the claim, and it is unclear whether a fin structure is required by claim 4.  For purposes of examination “per fin” is interpreted as being omitted from the claim.
Claim 11 is indefinite for the same reasons as claim 4.
Claim 18 is indefinite for the same reasons as claim 4.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1,2,8,9,15,16 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by U.S. Patent Number 9,419,121 B1 to Teo et al. “Teo”.
Regarding claim 1, Teo discloses a transistor (e.g. FIG. 3,4), comprising:
a substrate (001, column 5 lines 10-25);
a superlattice structure (i.e. repeated stacking of materials 11, 21, 31,…,N1 and 12,22,32…,N2, column 3 line 64 to column 4 line 18) on the substrate that includes a plurality of heterojunction channels (1st channel through Nth channel);
a gate (e.g. “G” or “Gate” 120, or one of gate portions G1-GN) that extends to one of the plurality of heterojunction channels;
a source (“S” or “Source” 110) adjacent a first side of the superlattice structure; and
a drain (“Drain” 130) adjacent a second side of the superlattice structure.

Regarding claim 2, Teo anticipates the transistor of claim 1, and Teo further discloses a backbarrier (N3, column 5 line 48) coupled to the substrate (001).

Regarding claim 8, Teo discloses a semiconductor structure (e.g. FIG. 3,4), comprising:
a substrate (001, column 5 lines 10-25);
a superlattice structure (i.e. repeated stacking of materials 11, 21, 31,…,N1 and 12,22,32…,N2, column 3 line 64 to column 4 line 18) that includes a plurality of heterojunction channels on the substrate;

a second gate (e.g. gate portion G2) that extends to a different one of the plurality of heterojunction channels.

Regarding claim 9, Teo anticipates the semiconductor structure of claim 8, and Teo further discloses a backbarrier (N3, column 5 line 48) coupled to the substrate (001).

Regarding claim 15, Teo discloses a method (as discloses and as evidenced by the final product in FIG. 3,4), comprising:
forming a substrate (001, column 5 lines 10-25);
forming a superlattice structure (i.e. repeated stacking of materials 11, 21, 31,…,N1 and 12,22,32…,N2, column 3 line 64 to column 4 line 18) on the substrate that includes a plurality of heterojunction channels (1st channel through Nth channel);
forming a gate (e.g. “G” or “Gate” 120, or one of gate portions G1-GN) to extend to one of the plurality of heterojunction channels;
forming a source (“S” or “Source” 110) adjacent a first side of the superlattice structure; and
forming a drain (“Drain” 130) adjacent a second side of the superlattice structure.

Regarding claim 16, Teo anticipates the method of claim 15, and Teo further discloses forming a backbarrier (N3, column 5 line 48) on the substrate (001).

Claims 1,3,7,8, are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by U.S. Patent Application Publication Number 2013/0105812 A1 to Ishigaki et al., “Ishigaki”.
Regarding claim 1, Ishigaki discloses a transistor (e.g. FIG. 1), comprising:

a superlattice structure (5,6,7,8, repeated stacking of alternating nitride semiconductors ¶ [0027], FIG. 4) on the substrate that includes a plurality of heterojunction channels;
a gate (e.g. 15, ¶ [0022]) that extends to one of the plurality of heterojunction channels;
a source (13, ¶ [0022]) adjacent a first side of the superlattice structure; and
a drain (14, ¶ [0022]) adjacent a second side of the superlattice structure.

Regarding claim 3, Ishigaki anticipates the transistor of claim 1, and Ishigaki further discloses a gate capping layer (GaN layer 9, ¶ [0028]).

Regarding claim 7, Ishigaki anticipates the transistor of claim 1, and Ishigaki further discloses wherein a gate dielectric (11, ¶ [0022])) covers the bottom of the gate (15, as pictured).

Regarding claim 8, Ishigaki discloses a semiconductor structure (e.g. FIG. 1), comprising:
a substrate (1, ¶ [0022]);
a superlattice structure (5,6,7,8, repeated stacking of alternating nitride semiconductors ¶ [0027], FIG. 4) that includes a plurality of heterojunction channels on the substrate;
a first gate (15, ¶ [0022]) that extends to one of the plurality of heterojunction channels;
a second gate (16, ¶ [0022]) that extends to a different one of the plurality of heterojunction channels.

Regarding claim 10, Ishigaki anticipates the semiconductor structure of claim 8, and Ishigaki further discloses a gate capping layer (GaN layer 9, ¶ [0028]).


Regarding claim 14, Ishigaki anticipates the semiconductor structure of claim 8, and Ishigaki further discloses wherein a gate dielectric (11, ¶ [0022]) covers the bottom of the first gate (15) and the second gate (16).

Regarding claim 15, Ishigaki discloses a method, comprising:
forming a substrate (1, ¶ [0022],[0030]);
forming a superlattice structure (5,6,7,8, repeated stacking of alternating nitride semiconductors ¶ [0027], FIG. 4) on the substrate that includes a plurality of heterojunction channels;
forming a gate (e.g. 15, ¶ [0037]) to extend to one of the plurality of heterojunction channels;
forming a source (13, ¶ [0022],[0034]) adjacent a first side of the superlattice structure; and
forming a drain (14, ¶ [0022],[0034]) adjacent a second side of the superlattice structure.

Regarding claim 17, Ishigaki anticipates the method of claim 15, and Ishigaki further discloses forming a gate capping layer (GaN layer 9, ¶ [0028]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4,5,11,12,18,19 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. Patent Number 9,419,121 B1 to Teo et al. “Teo”.
Regarding claims 4, 11, and 18 insofar as definite, Teo anticipates the transistor of claims 1 and 8 and the method of claim 15, and the product of Teo seems to be identical to Applicant’s device wherein the gate produces a drive current step size that is equal to a drive current 
Therefore, Teo either inherently anticipates or renders obvious the claimed property of claims 4, 11, 18 insofar as the device of Teo appears structurally identical except that Teo is silent of the inherent characteristic (see e.g. MEPEP 2112 III).

Regarding claims 5, 12, and 19, Teo anticipates the transistor of claims 1 and 8 and the method of claim 15, and the product of Teo seems to be identical to Applicant’s device wherein the gate produces a drive current step size that is inversely proportional to a number of channels below the gate.
Therefore, Teo either inherently anticipates or renders obvious the claimed property of claims 5, 12, 19 insofar as the device of Teo appears structurally identical except that Teo is silent of the inherent characteristic (see e.g. MEPEP 2112 III).

Claims 4,5,11,12,18,19 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. Patent Application Publication Number 2013/0105812 A1 to Ishigaki et al., “Ishigaki”.
Regarding claims 4, 11, and 18 insofar as definite, Ishigaki anticipates the transistor of claims 1 and 8 and the method of claim 15, and the product of Ishigaki seems to be identical to Applicant’s device wherein the gate produces a drive current step size that is equal to a drive current 
Therefore, Ishigaki either inherently anticipates or renders obvious the claimed property of claims 4, 11, 18 insofar as the device of Ishigaki appears structurally identical except that Ishigaki is silent of the inherent characteristic (see e.g. MEPEP 2112 III).

Regarding claims 5, 12, and 19, Ishigaki anticipates the transistor of claims 1 and 8 and the method of claim 15, and the product of Ishigaki seems to be identical to Applicant’s device wherein the gate produces a drive current step size that is inversely proportional to a number of channels below the gate.
Therefore, Ishigaki either inherently anticipates or renders obvious the claimed property of claims 5, 12, 19 insofar as the device of Ishigaki appears structurally identical except that Ishigaki is silent of the inherent characteristic (see e.g. MEPEP 2112 III).

Claims 6,13,20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2013/0105812 A1 to Ishigaki et al., “Ishigaki”, in view of U.S. Patent Application Publication Number 2002/0185655 A1 to Fahimulla et al., “Fahimulla”.
Ishigaki anticipates the transistor of claims 1 and 8 and the method of claim 15, Ishigaki fails to clearly state in sufficient detail for anticipation wherein the heterojunctions are formed with AIN and GaN.
Fahimulla teaches (e.g. Fig. 3) wherein the heterojuctions are formed of AlN (barriers) and GaN (channels, ¶ [0029]) 
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device or performed the method of Ishigaki with AlN/GaN as the barrier/channel superlattice stack materials as taught by Fahimulla in order to for example form doped channels to reduce the gate to channel distance and improve charge control (Fahimulla ¶ [0029]) and/or to select materials based upon the choice of substrate (¶ [0036] TABLE 1) and since it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), and MPEP 2144.07 Art Recognized Suitability for an Intended Purpose.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent Application Publication Number 2016/0126340 A1 to Nechay et al. teaches a superlattice multichannel ridge FET (Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A WARD whose telephone number is (571)270-3406. The examiner can normally be reached M-F 10-6 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Eric A. Ward/Primary Examiner, Art Unit 2891